Citation Nr: 1112876	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  04-02 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disorder, including secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran had active service from June to August 1993.

This appeal to the Board of Veterans' Appeals (BVA or Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The RO in Indianapolis, Indiana, since has assumed jurisdiction.

In June 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule a hearing at the RO before a Veterans Law Judge of the Board - either a videoconference or Travel Board hearing, whichever was first available.  And the Veteran since has had this hearing (a Travel Board hearing) in February 2011.  The undersigned judge presided.

Since, however, the claim requires further development before being decided, the Board is again remanding the claim to the RO via the AMC in Washington, DC, but this time to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his back disorder - including especially to determine whether it is secondary to his already service-connected right knee disability.


REMAND

In his several written statements and while recently testifying during his February 2011 hearing, the Veteran attributed his back disorder to having to compensate for the impairment in his gait because of his right knee disability, such as when standing or walking or bearing weight on this extremity.  
So his claim is predicated on the notion that his back disorder is secondary to this service-connected right knee disability.  He has a 20 percent rating for the instability in this knee under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, and a separate 10 percent rating for the post-traumatic arthritis under DC 5010 - which, in turn, indicates this component of the disability is rated under DC 5003 as degenerative arthritis (hypertrophic or osteoarthritis) based on the extent it causes limitation of motion under the appropriate DCs.  And since the knee is affected, the appropriate DCs are 5260 for limitation of leg or knee flexion and 5261 for limitation of leg or knee extension.  See also VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997); and VAOPGCPREC 9-98 (August 14, 1998), allowing for the assignment of separate ratings in this circumstance.

Service connection is permissible on this alleged secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a 
service-connected condition.  See 38 C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence generally is needed to associate the claimed condition with the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998).

The Veteran has not had a VA compensation examination for a medical nexus opinion concerning this determinative issue of causation.  VA has a duty to assist him in developing this claim, and this duty includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such is the case here.  Therefore, the Board finds a remand for an examination and opinion is required, prior to deciding the Veteran's claim.

Additionally, Veterans Claims Assistance Act (VCAA) notice is needed to comply with the Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), to apprise the Veteran of the downstream disability rating and effective date elements of his claim.


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Send the Veteran a VCAA notice letter in compliance with the Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In particular, the letter must apprise him of the downstream disability rating and effective date elements of his claim.

2.  After providing this Dingess notice, schedule an appropriate VA compensation examination for an opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed back disorder is secondary to, i.e., proximately due to, the result of, or chronically aggravated by the Veteran's service-connected right knee disability - such as from having to overcompensate for this disability when bearing weight on this extremity, standing, walking, etc.

All diagnostic testing and evaluation needed to make this determination of etiology should be performed.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale for the opinion expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the Veteran's pertinent medical and other history.

The Veteran is hereby advised that failure to report for this scheduled examination, without good cause, may have detrimental consequences on this pending claim for service connection.  See 38 C.F.R. § 3.655.

3.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

